Mr. Justice McBride delivered the opinion of the court. 9. Carriers, § 234*—what is duty of carrier to carry and deliver interstate shipment of live stock. Where a railroad company re- ' ceives live stock for interstate shipment, it is its duty to use reasonable diligence to' carry and deliver such stock to its destination within a reasonable time. 10. Carriers, § 250*—when instruction on liability for damages for negligence in transportation of live stock erroneous. In an action of tort for damages for negligence in transporting and handling an interstate shipment of live stock, including delay in delivery to the destination, an instruction that if the jury found that the defendant company sent the cattle forward from the station at which they were unloaded for rest and feed on the first stock train leaving there after the expiration of the time required by the Federal law for feed and rest, then the defendant would not be liable for any damage to such cattle if not caused hy such delay at such point, held erroneous as ignoring the delay in unloading the cattle at such point, the improper care and feeding of them while there, and also as misleading because assuming that the damage was caused by delay at such' point, when there was evidence tending to show damages from other causes.